DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawings, specification and claims 2-3 and 5 were previously objected, and claims 11-14 were previously rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the specification and claims.
Claims 1-6, 8-15 and 19-20 are currently pending in the present application. Claims 1-6, 11, 13-14 and 19-20 are currently amended; claims 7 and 16-18 are canceled; and claims 8-10, 12 and 15 are original. The amendment dated February 4, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites the paragraph [0039] of Qiu (CN 206601549), of record, and Figure 2 of Hirota (US 2017/0269405), of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 206601549), of record, in view of Hirota (US 2017/0269405), of record.
Regarding claim 1, Qiu discloses a package substrate mechanism (Figs. 1 and 3-4; see paragraph [0041] identifying the embodiment shown in Figs. 1 and 3-4), comprising:
a substrate (11), having a first coating region (see “a first coating region” denoted by the examiner in Figs. 3-4 below; see [0039] teaching at least a color resist layer is coated in the display area A1, i.e., “a first coating region”) and a second coating region (“a second coating region”; Fig. 1 and [0031] teaching a sealant is coated therein) located at an outer side of the first coating region, the first coating region and the second coating region being defined in 
an inner retaining wall (21) and an outer retaining wall (22), protruded on the substrate and defined internal and external (Figs. 3-4), the inner retaining wall and the outer retaining wall being distributed in the spacing region and being defined around the first coating region (see Fig. 4), wherein
a receiving region (the region between 21 and 22 in Fig. 3) is formed between the inner retaining wall and the outer retaining wall,
the package substrate mechanism is a color film substrate ([0031] “The first substrate may be … a color filter substrate”), and
the substrate is defined with a photo-resist layer (21 and 22; see [0039] "When the color resist layer is coated, Exposure, development and other patterning processes to form a color resist layer, simultaneously forming a barrier pattern” teaching the barrier pattern 21 and 22 are formed of a photo-resist layer; see further [0039] "The barrier may be formed in synchronization with any structure on the first substrate. The structures on the color filter substrate include, but are not limited to, spacers, black matrix layers, and color resist layers … taking the color resist layer on the color filter substrate as an example, the retarder is made of the same material as the color resist layer" teaching the meaning of "formed in synchronization"), and the photo-resist layer is convexly defined in the spacing region around the first coatings region (see 21 and 22 in “a spacing region” and "a first coating region”) to integrally form the inner retaining wall and the outer retaining wall ([0039] “simultaneously forming a barrier pattern”).

    PNG
    media_image1.png
    422
    601
    media_image1.png
    Greyscale

Qiu does not disclose that the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and integrally forming the inner retaining wall, the outer retaining wall and the spacer blocks.
Hirota discloses a substrate (100 in Fig. 2) is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region (see “an inner retaining wall”, “an outer retaining wall” and “a spacer block” denoted by the examiner in Fig. 2 below), and integrally forming an inner retaining wall, an outer retaining wall and a spacer block connecting the inner retaining wall and the outer retaining wall (Fig. 2).   


    PNG
    media_image2.png
    348
    610
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Qiu liquid crystal display panel with the teachings of Hirota, wherein the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and the photo-resist layer is convexly defined to integrally form the inner retaining wall, the outer retaining wall and the spacer blocks, by having the resin with recesses as taught by Hirota, for the purpose of preventing the alignment material from spreading (Hirota: [0057]), where Qiu suggests preventing the alignment liquid from flowing through the barrier walls ([0035]).


Regarding claim 2, Qiu and Hirota disclose the limitations of claim 1 above, and Qiu further discloses wherein, the inner retaining wall is defined in a ragged manner along a circumferential direction of the first coating region (see Fig. 4).
Regarding claim 3, Qiu and Hirota disclose the limitations of claim 2 above, and Qiu further discloses wherein, a gap is defined at an upper end of the inner retaining wall, allowing the inner retaining wall defined in a ragged manner (see Fig. 4 where 21 is discontinuous to become the spaced-apart inner stopper 211 by having the gap with a height of 21).

Regarding claim 4, Qiu and Hirota disclose the limitations of claim 1 above, and Qiu further discloses a part of the receiving region is concavely defined compared with other parts, forming an anti-overflow groove (see “an anti-overflow groove” denoted by the examiner in Fig. 4 below; see Fig. 3 and [0035] “to block the alignment liquid from flowing out of the gap between the two internal stops”).                                          

                     
    PNG
    media_image3.png
    431
    515
    media_image3.png
    Greyscale

Regarding claim 5, Qiu and Hirota disclose the limitations of claim 4 above, and Qiu further discloses wherein the inner retaining wall is defined in a ragged manner along a circumferential direction of the first coating region (Fig. 4), and the anti-overflow groove is defined at a low-lying portion of the inner retaining wall (see “an anti-overflow groove” in Fig. 4 above, where 21 is discontinuous to become the spaced-apart inner stopper 211 and the anti-overflow groove is formed at a low-lying portion of 21 by having the gap with a height of 21).

Regarding claim 6, Qiu and Hirota disclose the limitations of claim 4 above, and Qiu further discloses that an anti-overflow groove (see “an anti-overflow groove” in Fig. 4 above) is defined at intervals along a circumferential direction of the first coating region, and the anti-overflow groove is formed between two adjacent inner retaining walls  (“an anti-overflow groove” between 211/21).
Qiu does not disclose that the spacer blocks are defined at intervals along a circumferential direction of the first coating region, and the anti-overflow groove is formed between two adjacent spacer blocks.
However, Hirota discloses a spacer block connecting an inner retaining wall and an outer retaining wall (see “a spacer block” in Fig. 2 above) along a circumferential direction of a first coating region (see Figs. 1-2 where “a spacer block” is formed around 1000).
Thereby, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Qiu liquid crystal display panel with the teachings of Hirota, wherein the spacer blocks are defined at intervals along a circumferential direction of the first coating region, and an anti-overflow groove is formed between two adjacent spacer blocks, by having the resin with recesses as taught by Hirota, for the purpose of preventing the alignment material from spreading (Hirota: [0057]). 

Regarding claim 8, Qiu and Hirota disclose the limitations of claim 4 above, and Qiu further discloses wherein, the anti-overflow grooves are formed in the receiving region along a circumferential direction of the first coating region (Fig. 4).

Regarding claim 9, Qiu and Hirota disclose the limitations of claim 1 above, and Qiu further discloses wherein, the inner retaining wall and the outer retaining wall are made of an insulating material ([0039]).

Regarding claim 10, Qiu and Hirota disclose the limitations of claim 1 above.
Qiu does not explicitly disclose that a distance between the first coating region and the second coating region is a, a distance between the inner retaining wall and the outer retaining wall is b, and a−b is ≤9 mm
However, Qiu discloses that a distance between the first coating region and the second coating region is a, a distance between the inner retaining wall and the outer retaining wall is b, and a−b is >0 mm (see [0035] “the distance L2 between the inner stopper 211 and the second stopper 22 is set to not less than 20 μm” teaching the distance L2, and Fig. 3 teaching the width a of the spacing region greater than L2. Because a>L2, i.e., a-L2>0, a prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Qiu and Hirota with the teachings of Qiu, wherein a distance between the first coating region and the second coating region is a, a distance between the inner retaining wall and the outer retaining wall is b, and a−b is ≤9 mm, by having the distance between the stoppers not less than 20 μm as described by Qui, so as to reduce the backflow of the alignment liquid (Qiu: [0035]).

Regarding claim 11, Qiu and Hirota disclose the limitations of claim 4 above, and Qiu further discloses wherein a film layer ([0039] “spacers, black matrix layers, and color resist layers”) is defined in the first coating region ([0031] teaching that the display area A1 includes at least liquid crystal molecules and corresponding color filters).

Regarding claim 14, Qiu and Hirota disclose the limitations of claim 11 above, and Qiu further discloses the limitations of claim 11 above, and further discloses wherein, the inner retaining wall is defined in a ragged manner along a circumferential direction of the first coating region, and a low-lying portion of the inner retaining wall is the lowest in the spacing region (see Figs. 3-4 where 21 becomes discontinuous and is the lowest).

Regarding claim 15, Qiu and Hirota disclose the limitations of claim 4 above, and Qiu further discloses wherein, the package substrate mechanism is a color film substrate or an array substrate ([0031]).

Regarding claim 19, Qiu discloses a display panel (1 in Figs. 1 and 3-4; see paragraph [0041] identifying the embodiment shown in Figs. 1 and 3-4), comprising a package substrate mechanism (Figs. 1 and 3-4), comprising:
a substrate (11), having a first coating region (see “a first coating region” in Figs. 3-4 below; see [0039] teaching at least the color resist layer is coated in the display area A1, i.e., “a first coating region”) and a second coating region (“a second coating region”; Fig. 1 and [0031] teaching the sealant is coated therein) located at an outer side of the first coating region, the first coating region and the second coating region being defined in intervals to form a spacing region (“a spacing region”) between the first coating region and the second coating region; and
an inner retaining wall (21) and an outer retaining wall (22), protruded on the substrate and defined internal and external (Figs. 3-4), the inner retaining wall and the outer retaining wall being distributed in the spacing region and being defined around the first coating region (see Fig. 4), wherein
a receiving region (the region between 21 and 22 in Fig. 3) is formed between the inner retaining wall and the outer retaining wall,
the package substrate mechanism is a color film substrate ([0031] “The first substrate may be … a color filter substrate”), and
the substrate is defined with a photo-resist layer (21 and 22; see [0039] "When the color resist layer is coated, Exposure, development and other patterning processes to form a color resist layer, simultaneously forming a barrier pattern” teaching the barrier pattern 21 and 22 are formed of a photo-resist layer; see further [0039] "The barrier may be formed in synchronization with any structure on the first substrate. The structures on the color filter substrate include, but are not limited to, spacers, black matrix layers, and color resist layers … taking the color resist layer on the color filter substrate as an example, the retarder is made of the same material as the color resist layer", teaching the meaning of "be formed in synchronization"), and the photo-resist layer is convexly defined in the spacing region around the first coatings region (see 21 and 22 in “a spacing region” and "a first coating region”) to integrally form the inner retaining wall and the outer retaining wall ([0039] “simultaneously forming a barrier pattern”).
Qiu does not disclose that the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and integrally forming the inner retaining wall, the outer retaining wall and the spacer blocks.
Hirota discloses a substrate (100 in Fig. 2) is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region (see “an inner retaining wall”, “an outer retaining wall” and “a spacer block” denoted by the examiner in Fig. 2 above), and integrally forming an inner retaining wall, an outer retaining wall and a spacer block connecting the inner retaining wall and the outer retaining wall (Fig. 2).   
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Qiu liquid crystal display panel with the teachings of Hirota, wherein the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and the photo-resist layer is convexly defined to integrally form the inner retaining wall, the outer retaining wall and the spacer blocks, by having the resin with recesses as taught by Hirota, for the purpose of preventing the alignment material from spreading (Hirota: [0057]), where Qiu suggests preventing the alignment liquid from flowing through the barrier walls ([0035]).

Regarding claim 20, Qiu discloses a display device comprising a display panel ([0050] “the present invention also provides a liquid crystal display device, which includes the above liquid crystal display panel”), the display panel (1 in Figs. 1 and 3-4; see paragraph [0041] identifying the embodiment shown in Figs. 1 and 3-4) comprising a package substrate mechanism (Figs. 1 and 3-4), comprising:
a substrate (11), having a first coating region (see “a first coating region” in Figs. 3-4 above; see [0039] teaching at least the color resist layer is coated in the display area A1, i.e., “a first coating region”) and a second coating region (“a second coating region”; Fig. 1 and [0031] teaching the sealant is coated therein) located at an outer side of the first coating region, the first coating region and the second coating region being defined in intervals to form a spacing region (“a spacing region”) between the first coating region and the second coating region; and
an inner retaining wall (21) and an outer retaining wall (22), protruded on the substrate and defined internal and external (Figs. 3-4), the inner retaining wall and the outer retaining wall being distributed in the spacing region and being defined around the first coating region (see Fig. 4), wherein
a receiving region (the region between 21 and 22 in Fig. 3) is formed between the inner retaining wall and the outer retaining wall,
the package substrate mechanism is a color film substrate ([0031] “The first substrate may be … a color filter substrate”), and
the substrate is defined with a photo-resist layer (21 and 22; see [0039] "When the color resist layer is coated, Exposure, development and other patterning processes to form a color resist layer, simultaneously forming a barrier pattern” teaching the barrier pattern 21 and 22 are formed of a photo-resist layer; see further [0039] "The barrier may be formed in synchronization with any structure on the first substrate. The structures on the color filter substrate include, but are not limited to, spacers, black matrix layers, and color resist layers … taking the color resist layer on the color filter substrate as an example, the retarder is made of the same material as the color resist layer", teaching the meaning of "be formed in synchronization"), and the photo-resist layer is convexly defined in the spacing region around the first coatings region (see 21 and 22 in “a spacing region” and "a first coating region”) to integrally form the inner retaining wall and the outer retaining wall ([0039] “simultaneously forming a barrier pattern”).
Qiu does not disclose that the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and integrally forming the inner retaining wall, the outer retaining wall and the spacer blocks.
Hirota discloses a substrate (100 in Fig. 2) is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region (see “an inner retaining wall”, “an outer retaining wall” and “a spacer block” denoted by the examiner in Fig. 2 above), and integrally forming an inner retaining wall, an outer retaining wall and a spacer block connecting the inner retaining wall and the outer retaining wall (Fig. 2).   
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Qiu liquid crystal display panel with the teachings of Hirota, wherein the substrate is convexly defined with a plurality of spacer blocks connecting the inner retaining wall and the outer retaining wall in the receiving region, and the photo-resist layer is convexly defined to integrally form the inner retaining wall, the outer retaining wall and the spacer blocks, by having the resin with recesses as taught by Hirota, for the purpose of preventing the alignment material from spreading (Hirota: [0057]), where Qiu suggests preventing the alignment liquid from flowing through the barrier walls ([0035]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Hirota, and in further view of Liao (US 2004/0095527), of record.
Regarding claim 12, Qiu and Hirota disclose the limitations of claim 11 above, and Qiu further discloses wherein, the film layer comprises a plurality of black matrices ([0031]), and a red photo-resist layer, a green photo-resist layer and a blue photo-resist layer ([0039]).
However, Qiu does not explicitly disclose the plurality of black matrices defined at intervals, and the red photo-resist layer, the green photo-resist layer and the blue photo-resist layer defined between the plurality of black matrices.
Liao discloses a color filter layer (27 and 241/242/243 in Fig. 7) comprises a plurality of black matrices (27) defined at intervals, and a red photo-resist layer, a green photo-resist layer and a blue photo-resist layer defined between the plurality of black matrices (see 241/242/243 in Fig. 7).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Qiu and Hirota with the teachings of Liao, wherein the plurality of black matrices defined at intervals, and the red photo-resist layer, the green photo-resist layer and the blue photo-resist layer defined between the plurality of black matrices, by having the color filter configuration as described by Liao to eliminate the fringe effects caused by the improperly twisted liquid crystal in the gaps between color filters (Liao: [0032]).

Regarding claim 13, Qiu, Hirota and Liao disclose the limitations of claim 12 above.
However, Qiu does not explicitly disclose the height of the lateral surface of the film layer is a height of one of the black matrix.
Liao discloses a height of the lateral surface of a color filter layer is a height of one of the black matrix (see Fig. 7, where 27 and 241/242/243 have the same height).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Qiu and Hirota with the teachings of Liao, wherein the height of the lateral surface of the film layer is a height of one of the black matrix, by having the color filter configuration as described by Liao to eliminate the fringe effects caused by the improperly twisted liquid crystal in the gaps between color filters (Liao: [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871              

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871